  EXHIBIT 10.5

 

NINTH AMENDMENT

TO REVOLVING CREDIT, TERM LOAN

AND SECURITY AGREEMENT

 

NINTH AMENDMENT, dated as of June 30, 2020 (this "Amendment"), to the Revolving
Credit, Term Loan and Security Agreement, dated as of March 31, 2017 (as
amended, amended and restated, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"), by and among GEE GROUP INC., an Illinois
corporation ("Holdings"), SCRIBE SOLUTIONS, INC., a Florida corporation
("Scribe"), AGILE RESOURCES, INC., a Georgia corporation ("Agile"), ACCESS DATA
CONSULTING CORPORATION, a Colorado corporation ("Access"), TRIAD PERSONNEL
SERVICES, INC., an Illinois corporation ("Triad Personnel"), TRIAD LOGISTICS,
INC., an Ohio corporation ("Triad Logistics"), PALADIN CONSULTING, INC., a Texas
corporation ("Paladin"), BMCH, INC., an Ohio corporation ("BMCH"), GEE GROUP
PORTFOLIO INC., a Delaware corporation and the surviving corporation of the
merger of SNI HOLDCO INC., a Delaware corporation, with and into GEE Group
Portfolio Inc., a Delaware corporation ("SNI Holdings"), and SNI COMPANIES, a
Delaware corporation ("SNI" and together with Holdings, Scribe, Agile, Access,
Triad Personnel, Triad Logistics, Paladin, BMCH, SNI Holdings and each other
Person joined thereto as a borrower from time to time, collectively, the
"Borrowers" and each a "Borrower"), each Subsidiary of Holdings listed as a
"Guarantor" on the signature pages thereto (together with each other Person
joined thereto as a guarantor from time to time, collectively, the "Guarantors",
and each a "Guarantor", and together with the Borrowers, collectively, the "Loan
Parties" and each a "Loan Party"), the lenders which now are or which thereafter
become a party thereto that make Revolving Advances thereunder (together with
their respective successors and assigns, collectively, the "Revolving Lenders"
and each a "Revolving Lender"), the lenders which now are or which thereafter
become a party thereto that made or acquire an interest in the Term Loans
(together with their respective successors and assigns, collectively, the "Term
Loan Lenders" and each a "Term Loan Lender", and together with the Revolving
Lenders, collectively, the "Lenders" and each a "Lender"), MGG INVESTMENT GROUP
LP ("MGG"), as administrative agent for the Lenders (together with its
successors and assigns, in such capacity, the "Administrative Agent"), as
collateral agent for the Lenders (together with its successors and assigns, in
such capacity, the "Collateral Agent"), and as term loan agent (together with
its successors and assigns, in such capacity, the "Term Loan Agent" and together
with the Administrative Agent and the Collateral Agent, each an "Agent" and,
collectively, the "Agents").

 

WHEREAS, the Loan Parties, the Agents and the Lenders are parties to the Credit
Agreement, pursuant to which the Lenders have made and may hereafter make
certain loans and have provided and may hereafter provide certain other
financial accommodations to the Borrowers;

 

WHEREAS, the Loan Parties have requested that the Agents and the Lenders amend
certain terms and conditions of the Credit Agreement; and

 

WHEREAS, the Agents and the Lenders are willing to amend such terms and
conditions of the Credit Agreement on the terms and conditions set forth herein.

 

  -1-



 

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Definitions. All terms used herein that are defined in the Credit Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

2. Amendments.

 

(a) New Definitions. Section 1.2 of the Credit Agreement is hereby amended by
adding the following definitions, in appropriate alphabetical order:

 

(i) "Amendment No. 9" shall mean the Ninth Amendment to Revolving Credit, Term
Loan and Security Agreement, dated as of June 30, 2020, by and among the Loan
Parties, the Agents and the Lenders.

 

(ii) "Amendment No. 9 Effective Date" shall mean the 'Amendment No. 9 Effective
Date' as set forth in Amendment No. 9. 

 

(iii) "Exchange Rule Percentage" shall have the meaning set forth in Section
3.16 hereof.

 

(iv) "Restructuring Agreement (JAX)" shall mean the Note Conversion Agreement,
dated on or about June 30, 2020, among Holdings and each holder of the
Subordinated Note (JAX), as in effect on the date hereof.

 

(v) "Restructuring Agreement (SNI)" shall mean the Repurchase and Settlement
Agreement for Preferred Stock and Subordinated Notes, dated on or about June 30,
2020, by and among Holdings, Ronald R. Smith, Smith Holdings, LLC, Thrivent
Financial for Lutherans, Madison Capital Partners, Maurice R. Harrison IV, Peter
Langlois, Vincent Lombardo and Shane Parr, as in effect on the date hereof.

 

(vi) "Restructuring Agreement (Timothy)" shall mean the Note Settlement
Agreement, dated on or about June 30, 2020, among Holdings and each holder of
the Subordinated Note (Timothy), as in effect on the date hereof.

 

(vii) "Restructuring Agreements" shall mean, collectively, the Restructuring
Agreement (JAX), the Restructuring Agreement (SNI) and the Restructuring
Agreement (Timothy).

 

(b) Existing Definitions. Section 1.2 of the Credit Agreement is hereby amended
as follows:

 

(i) "Conversion Rate" is hereby amended and restated in its entirety to read as
follows:

 

  -2-



 

 

"Conversion Rate" shall mean one share of Common Stock of Holdings for each
$1.00 of cash payable pursuant to this Agreement, as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction.

 

(c) Deleted Definitions. Section 1.2 of the Credit Agreement is hereby amended
by deleting the definitions of "Exit Fee Trigger" and "Restructuring Fee
Trigger".

 

(d) Section 3.1 (Interest). The second sentence of Section 3.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

"All accrued and unpaid interest shall be due and payable in cash at the end of
the Term; provided, that subject to the prior satisfaction of the
Conversion/Cancellation Condition and the Registration Condition and, if (y) not
prohibited pursuant to Section 3.18(b) and (z) it shall not cause the Lenders to
receive more than the Exchange Rule Percentage of the shares of Common Stock
outstanding immediately after giving effect to such issuance, automatically upon
the occurrence of a Change of Control, the aggregate Term Loan PIK Amount
outstanding as of the date of such Change of Control shall be (y) converted into
Common Stock at the Conversion Rate and (z) immediately thereafter issued to
each of the Lenders in accordance with their respective pro rata shares of the
Advances then outstanding."

 

(e) Section 3.16 (Exit Fee). Section 3.16 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

"3.16 Exit Fee. The Borrowers shall pay to the Administrative Agent for the
account of the Lenders, in accordance with a written agreement among the Agents
and the Lenders, a non-refundable exit fee (the "Exit Fee") equal to $1,500,000,
which Exit Fee shall be fully-earned on the Amendment No. 7 Effective Date and
payable on or before September 30, 2020 (or such later date as agreed to or
requested by the Lenders in their sole discretion) as follows: at the option of
the Lenders in their sole discretion (a) in cash in an amount equal to an amount
to be agreed between Holdings and the Lenders in full settlement of the Exit Fee
or (b) in an amount of Common Stock at the Conversion Rate which shall not cause
the Lenders to receive more than 19.99.% (the "Exchange Rule Percentage") of the
shares of Common Stock outstanding immediately after giving effect to such
issuance and the issuance of Common Stock pursuant to Section 3.17, subject to
the prior satisfaction of the Registration Condition and if not prohibited
pursuant to Section 3.18(b); provided, that if the Common Stock to be issued
pursuant to this clause (b) would cause the Lenders to receive more than the
Exchange Rule Percentage, then the Lenders shall receive Common Stock in an
amount not to exceed the Exchange Rule Percentage and the remaining portion of
the Exit Fee shall be paid in cash."

 

(f) Section 3.17 (Restructuring Fee). Section 3.17 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

"3.17 Restructuring Fee. The Borrowers shall pay to the Administrative Agent for
the account of the Lenders, in accordance with a written agreement among the
Agents and the Lenders, a non-refundable restructuring fee (the "Restructuring
Fee") equal to $3,478,196.94, which Restructuring Fee shall be fully-earned on
the Amendment No. 7 Effective Date and payable on or before September 30, 2020
(or such later date as agreed to or requested by the Lenders in their sole
discretion) as follows: at the option of the Lenders in their sole discretion
(a) in cash in an amount equal to an amount to be agreed between Holdings and
the Lenders in full settlement of the Restructuring Fee or (b) in an amount of
Common Stock at the Conversion Rate which shall not cause the Lenders to receive
more than the Exchange Rule Percentage of the shares of Common Stock outstanding
immediately after giving effect to such issuance and the issuance of Common
Stock pursuant to Section 3.16, subject to the prior satisfaction of the
Registration Condition and if not prohibited pursuant to Section 3.18(b);
provided, that if the Common Stock to be issued pursuant to preceding this
clause (b) would cause the Lenders to receive more than the Exchange Rule
Percentage, then the Lenders shall receive Common Stock in an amount not to
exceed the Exchange Rule Percentage and the remaining portion of the
Restructuring Fee shall be paid in cash."

 

  -3-



 

   

(g) Section 6.18 (Conversion/Cancellation of Subordinated Indebtedness and
Preferred Equity). Section 3.17 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

"6.18 Conversion/Cancellation of Subordinated Indebtedness and Preferred Equity.
On or before June 30, 2020 (the "Conversion/Cancellation Deadline"), each of the
following shall have occurred:

 

(a) Holdings and each holder of the SNI Seller Notes and the Subordinated Notes
(Amendment No. 5) shall have entered into the Restructuring Agreement (SNI);

 

(b) Holdings and each holder of the Subordinated Note (JAX) shall have entered
into the Restructuring Agreement (JAX);

 

(c) Holdings and each holder of the Subordinated Note (Timothy) shall have
entered into the Restructuring Agreement (Timothy);

 

(d) each holder of preferred Equity Interests of Holdings shall have elected to
converted such preferred Equity Interests into Common Stock of Holdings, whether
pursuant to the Repurchase Agreement or a notice of conversion delivered by such
holder to Holdings; and

 

(e) and, in each case for clause (a) – (d), the Specified Subordinated
Indebtedness and/or preferred Equity Interests referenced therein shall have
been either (i) converted into or exchanged for common Equity Interests of
Holdings or (ii) cancelled, terminated and expunged in accordance with the terms
of the respective Restructuring Agreement (the "Conversion/Cancellation
Condition").

 

Holdings and the Lenders agree to enter into amendments to the registration
rights agreements, each dated April 28, 2020, between Holdings and the Lenders
reasonably acceptable to the Lenders to reflect the terms of this Amendment No.
9."

 

3. Limited Waiver and Consent.

 

(a) Subject to satisfaction of the conditions set forth in Section 5 hereof, and
in reliance upon the representations and warranties of Loan Parties set forth
herein, the Agents and the Required Lenders hereby waive any Defaults and Events
of Default under the Credit Agreement that have solely arisen or would otherwise
solely arise under Section 7.17(b) of the Credit Agreement solely by reason of
the Loan Parties' payment of an amount not to exceed (i) $5,300,000 under the
Restructuring Agreement (SNI) and (ii) $90,000 under the Restructuring Agreement
(Timothy).

 

  -4-



 

   

(b) The waiver in this Section 3 shall be effective only in this specific
instance and for the specific purpose set forth herein and does not allow for
any other or further departure from the terms and conditions of the Credit
Agreement or any Other Document, which terms and conditions shall continue in
full force and effect.

 

4. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

 

(a) Representations and Warranties; No Event of Default. (i) The representations
and warranties herein, in the Credit Agreement and in each Other Document,
certificate or other writing delivered by or on behalf of the Loan Parties to
any Agent or any Lender pursuant to the Credit Agreement or any Other Document
on or prior to the Amendment No. 9 Effective Date are true and correct in all
material respects (except that such materiality qualifier shall not be applied
to any representations or warranties that already are qualified or modified as
to "materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the Amendment No. 9 Effective Date as though
made on and as of such date (unless such representations or warranties are
stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applied to any representations or warranties
that already are qualified or modified as to "materiality" or "Material Adverse
Effect" in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date), other than (A) the representations and warranties contained in
Section 5.5(a) and (b) of the Credit Agreement to the extent that the Pro Forma
Balance Sheet and the Projections were prepared in part based on representations
and warranties made by the Acquired Companies and/or the SNIH Stockholders (as
each such term is defined in the SNI Acquisition Documents) in respect of the
balance sheet and the cash flow and balance sheet projections of the Acquired
Companies that were not true and correct in all material respects as of the
Closing Date and (B) the representations and warranties contained in Section
5.19 of the Credit Agreement that there has been no breach of any material term
or condition of the SNI Acquisition Documents to the extent that any
representations and warranties made by the Acquired Companies and/or the SNIH
Stockholders were not true and correct in all material respects as of the
Closing Date, and (ii) no Default or Event of Default has occurred and is
continuing as of the Amendment No. 9 Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

 

(b) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation, or
limited liability company duly organized, validly existing and in good standing
under the laws of the state or jurisdiction of its organization, (ii) has all
requisite power and authority to conduct its business as now conducted and as
presently contemplated and to execute this Amendment and deliver each Other
Document to which it is a party, and to consummate the transactions contemplated
hereby and by the Credit Agreement, and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and in good standing could
reasonably be expected to have a Material Adverse Effect.

  

  -5-



 

  

(c) Authorization, Etc. The execution, delivery and performance of this
Amendment by the Loan Parties, and the performance of the Credit Agreement, (i)
have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Organizational Documents, (B) any material law or
regulation, or any judgment, order or decree of any Governmental Body or (C) any
Material Contract binding on or otherwise affecting it or any of its properties,
(iii) do not and will not result in or require the creation of any Lien (other
than pursuant to any Other Document) upon or with respect to any of its
properties, and (iv) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties, except, in the case of clause (iv), to the extent where such
contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

 

(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Body is required in connection
with the due execution, delivery and performance by any Loan Party of this
Amendment or any Other Document to which it is or will be a party.

 

(e) Enforceability. This Amendment is, and each Other Document to which any Loan
Party is or will be a party, when delivered hereunder, will be, a legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and by principles of equity.

 

5. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner satisfactory to the Agents, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being hereinafter referred to as the "Amendment No. 9 Effective
Date"):

 

(a) Payment of Fees, Etc. The Borrowers shall have paid, on or before the
Amendment No. 9 Effective Date, all fees (including the fees of Schulte Roth &
Zabel LLP, counsel to the Agents and the Lenders), costs, expenses and taxes
then payable pursuant to Article III and Section 16.09 of the Credit Agreement.

 

(b) Representations and Warranties. The representations and warranties contained
in this Amendment, the Credit Agreement and in each Other Document shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations or warranties that already are
qualified or modified as to "materiality" or "Material Adverse Effect" in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of the Amendment No. 9
Effective Date as though made on and as of such date, (i) except to the extent
that any such representation or warranty expressly relates solely to an earlier
date (in which case such representation or warranty shall be true and correct on
and as of such earlier date) and (ii) other than (A) the representations and
warranties contained in Section 5.5(a) and (b) of the Credit Agreement to the
extent that the Pro Forma Balance Sheet and the Projections were prepared in
part based on representations and warranties made by the Acquired Companies
and/or the SNIH Stockholders (as each such term is defined in the SNI
Acquisition Documents) in respect of the balance sheet and the cash flow and
balance sheet projections of the Acquired Companies that were not true and
correct in all material respects as of the Closing Date and (B) the
representations and warranties contained in Section 5.19 of the Credit Agreement
that there has been no breach of any material term or condition of the SNI
Acquisition Documents to the extent that any representations and warranties made
by the Acquired Companies and/or the SNIH Stockholders were not true and correct
in all material respects as of the Closing Date.

 

  -6-



 

    

(c) No Default; Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Amendment No. 9 Effective Date or result from
this Amendment becoming effective in accordance with its terms.

 

(d) Delivery of Documents. The Agents shall have received on or before the
Amendment No. 9 Effective Date:

  

(i) this Amendment, duly executed by the Loan Parties, the Agents and the
Lenders; and

 

(ii) duly executed copies of each Restructuring Agreement.

 

 (e) Material Adverse Effect. The Agents shall have determined, in their
reasonable judgment, that no event or development shall have occurred since
September 30, 2019, which could reasonably be expected to have a Material
Adverse Effect.

 

(f) Liens; Priority. The Agents shall be satisfied that the Collateral Agent has
been granted, and holds, for the benefit of the Agents and the Lenders, a
perfected, first priority Lien on and security interest in all of the
Collateral, subject only to Permitted Encumbrances, to the extent such Liens and
security interests are required pursuant to the Credit Agreement and the Other
Documents to be granted or perfected on or before the Amendment No. Effective
Date.

  

(g) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental Body
or other Person required in connection with the Credit Agreement and any Other
Document or the transactions contemplated thereby or the conduct of the Loan
Parties' business shall have been obtained or made and shall be in full force
and effect. There shall exist no claim, action, suit, investigation, litigation
or proceeding (including, without limitation, shareholder or derivative
litigation) pending or, to the knowledge of any Loan Party, threatened in any
court or before any arbitrator or Governmental Body which (i) relates to the
Credit Agreement and the Other Documents or the transactions contemplated
thereby or (ii) could reasonably be expected to have a Material Adverse Effect.

  

(h) Conversion/Cancellation Condition. The Conversion/Cancellation Condition
shall have been satisfied. 

 

  -7-



 

  

6. Continued Effectiveness of the Credit Agreement and Other Documents. Each
Loan Party hereby (i) acknowledges and consents to this Amendment, (ii) confirms
and agrees that the Credit Agreement and each Other Document to which it is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Amendment
No. 9 Effective Date all references in any such Other Document to "the Credit
Agreement", the "Agreement", "thereto", "thereof", "thereunder" or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended or modified by this Amendment, and (iii) confirms and agrees that to the
extent that any such Other Document purports to assign or pledge to the
Collateral Agent for the benefit of the Agents and the Lenders, or to grant to
the Collateral Agent for the benefit of the Agents and the Lenders a security
interest in or Lien on, any Collateral as security for the Obligations of the
Loan Parties from time to time existing in respect of the Credit Agreement (as
amended hereby) and the Other Documents, such pledge, assignment and/or grant of
the security interest or Lien is hereby ratified and confirmed in all respects.
This Amendment does not and shall not affect any of the obligations of the Loan
Parties, other than as expressly provided herein, including, without limitation,
the Loan Parties' obligations to repay the Loans in accordance with the terms of
Credit Agreement, or the obligations of the Loan Parties under any Other
Document to which they are a party, all of which obligations shall remain in
full force and effect. Except as expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Agents or any Lender under the Credit
Agreement or any Other Document, nor constitute a waiver of any provision of the
Credit Agreement or any Other Document.

  

7. No Novation. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.

  

8. No Representations by Agents or Lenders. Each Loan Party hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by any Agent or any Lender, other than those expressly contained
herein, in entering into this Amendment.

  

9. Release.

  

(a) Each Loan Party hereby acknowledges and agrees that: (a) neither it nor any
of its Affiliates has any claim or cause of action against any Agent or any
Lender (or any of their respective Affiliates, officers, directors, employees,
attorneys, consultants or agents) under the Credit Agreement and the Other
Documents and (b) each Agent and each Lender has heretofore properly performed
and satisfied in a timely manner all of its obligations to such Loan Party and
its Affiliates under the Credit Agreement and the Other Documents.
Notwithstanding the foregoing, the Agents and the Lenders wish (and each Loan
Party agrees) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of the Agents' and the Lenders' rights, interests, security and/or remedies
under the Credit Agreement and the Other Documents. Accordingly, for and in
consideration of the agreements contained in this Amendment and other good and
valuable consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Amendment No.
9 Effective Date and arising out of, connected with or related in any way to
this Amendment, the Credit Agreement or any Other Document, or any act, event or
transaction related or attendant thereto, or the agreements of any Agent or any
Lender contained therein, or the possession, use, operation or control of any of
the assets of each Loan Party, or the making of any Loans, or the management of
such Loans or the Collateral, in each case, on or prior to the Amendment No. 9
Effective Date.

 

  -8-



 

  

(b) As to each and every claim released hereunder, each Loan Party hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, specifically waives the
benefit of each provision of applicable federal or state law (including without
limitation the laws of the state of New York), if any, pertaining to general
releases after having been advised by its legal counsel with respect thereto.

   

(c) Each Loan Party acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such claims, demands, or causes of action and agrees that this instrument shall
be and remain effective in all respects notwithstanding any such differences or
additional facts. Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

   

(d) Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of the Released Parties
above that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) the Released Parties on the basis of any claim released, remised and
discharged by such Person pursuant to this Section 9. Each Loan Party further
agrees that it shall not dispute the validity or enforceability of the Credit
Agreement or any of the Other Documents or any of its obligations thereunder, or
the validity, priority, enforceability or the extent of Collateral Agent's Lien
on any item of Collateral under the Credit Agreement or the Other Documents. If
any Loan Party or any of its respective successors, assigns, or officers,
directors, employees, agents and attorneys, or any Person acting for or on
behalf of, or claiming through it violate the foregoing covenant, such Person,
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as the Released Parties may sustain as a
result of such violation, all reasonable attorneys' fees and costs incurred by
the Released Parties as a result of such violation.

 

  -9-



 

  

10. Further Assurances. The Loan Parties shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under Applicable Law or as any Agent may reasonably request, in order
to effect the purposes of this Amendment.

 

11. Miscellaneous.

  

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

 

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

  

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

  

(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes an "Other Document" under the Credit Agreement. Accordingly, it
shall be an immediate Event of Default under the Credit Agreement if (i) any
representation or warranty made by any Loan Party under or in connection with
this Amendment shall have been incorrect in any respect when made or deemed
made, or (ii) any Loan Party shall fail to perform or observe any term, covenant
or agreement contained in this Amendment.

  

(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

  

[Remainder of page intentionally left blank.]

 

  -10-



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

 

BORROWERS: GEE GROUP INC.         By: /s/ Kim Thorpe

 

Name:

Kim Thorpe     Title:   Senior Vice President, CFO SCRIBE SOLUTIONS INC.        
 

 

SCRIBE SOLUTIONS INC.

 

 

 

 

 

 

By:

 /s/ Kim Thorpe

 

 

Name:

Kim Thorpe

 

 

Title:  

Senior Vice President, CFO

 

 

 

 

 

 

AGILE RESOURCES, INC.

 

 

 

 

 

 

By:

 /s/ Kim Thorpe

 

 

Name:

Kim Thorpe

 

 

Title:  

Senior Vice President, CFO

 

 

 

 

 

 

ACCESS DATA CONSULTING CORPORATION

 

  

 

By:

 /s/ Kim Thorpe

 

 

Name:

Kim Thorpe

 

 

Title:  

Senior Vice President, CFO

 

 

 

 

 

 

TRIAD PERSONNEL SERVICES, INC.

 

 

 

 

 

 

By:

 /s/ Kim Thorpe

 

 

Name:

Kim Thorpe

 

 

Title:  

Senior Vice President, CFO

 

  

[Ninth Amendment]

 

  -11-



 

 

 

TRIAD LOGISTICS, INC.

 

 

 

 

 

 

By:

 /s/ Kim Thorpe

 

 

Name:

Kim Thorpe

 

 

Title:  

Senior Vice President, CFO

 

 

 

 

 

 

PALADIN CONSULTING, INC.

 

 

 

 

 

 

By:

 /s/ Kim Thorpe

 

 

Name:

Kim Thorpe

 

 

Title:  

Senior Vice President, CFO

 

  

[Ninth Amendment]

  

  -12-



 

 

 

BMCH, INC.         By:

 /s/ Kim Thorpe

 

Name:

Kim Thorpe     Title:   Senior Vice President, CFO SCRIBE SOLUTIONS INC.        
 

 

GEE GROUP PORTFOLIO INC.

 

 

 

 

 

 

By:

 /s/ Kim Thorpe

 

 

Name:

Kim Thorpe

 

 

Title:  

Senior Vice President, CFO

 

 

 

 

 

 

SNI COMPANIES

 

 

 

 

 

 

By:

 /s/ Kim Thorpe

 

 

Name:

Kim Thorpe

 

 

Title:  

Senior Vice President, CFO

 

  

  -13-



 

 

 

AGENTS: MGG INVESTMENT GROUP LP,

 

as Administrative Agent, Collateral Agent and

 

 

Term Loan Agent

 

       

 

By:

MGG GP LLC, its general partner

 

 

 

 

 

By:

 

Name:

    Title:            

LENDERS:

MGG (BVI) LIMITED, as a

 

 

Revolving Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:  

 

 

 

 

 

 

MGG SF EVERGREEN UNLEVERED

 

 

MASTER FUND II (CAYMAN) LP, as a

 

 

Term Loan Lender and a Revolving Lender

 

 

 

 

 

 

By:

MGG Investment Group GP II LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:  

 

 

 

 

 

 

MGG SF DRAWDOWN UNLEVERED FUND

 

 

LP, as a Term Loan Lender and a Revolving Lender

 

 

 

 

 

By:

MGG Investment Group GP LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:  

 

 

   

[Ninth Amendment]

 

  -14-



 

 

MGG SF EVERGREEN UNLEVERED FUND

 

LP, as a Term Loan Lender and a Revolving Lender

 

       

 

By:

MGG Investment Group GP LLC, its general partner

 

 

 

 

 

By:

 

Name:

    Title:            

MGG SF EVERGREEN MASTER FUND

 

 

(CAYMAN) LP, as a Revolving Lender

 

 

 

 

 

 

By:

MGG Investment Group GP LLC, its general partner 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:  

 

 

 

 

 

 

MGG SF DRAWDOWN MASTER FUND

 

 

(CAYMAN) LP, as a Revolving Lender

 

 

 

 

 

 

By:

MGG Investment Group GP II LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:  

 

 

[Ninth Amendment]

 

  -15-



 

 

MGG INSURANCE FUND SERIES OF

 

INTERESTS IN SALI MULTI-SERIES FUND,

 

 

LP (IDF), as a Term Loan Lender

 

       

 

By:

MGG Investment Group LP, its investment sub-adviser

 

 

 

 

 

 

By:

MGG GP LLC, its general partner

 

 

 

 

 

By: /s/ Kevin Griffin 

 

Name:

Kevin Griffin      Title:   Chief Executive Officer          

MGG OFFSHORE FUNDING I, LLC, as a Term

 

 

Loan Lender

 

 

 

 

 

 

By:

MGG Offshore Holding I LLC, its sole member

 

 

 

 

 

 

By:

MGG Investment Group LP, its manager

 

 

 

 

 

 

By:

 /s/ Kevin Griffin 

 

 

Name:

Kevin Griffin 

 

 

Title:  

Chief Executive Officer

 

 

 

 

 

 

MGG ONSHORE FUNDING II, LLC, as a Term Loan Lender

 

 

 

 

 

 

By:

MGG Onshore Holding II LLC, its sole member

 

 

 

 

 

 

By:

MGG (BVI) Limited, its sole member

 

 

 

 

 

 

By:

 /s/ Kevin Griffin 

 

 

Name:

Kevin Griffin

 

 

Title:  

Authorized Signatory

 

  

[Ninth Amendment]

  

  -16-



 

 

  CM FINANCE SPV, LTD., as a Term Loan Lender         By: /s/ Rocco DelGuercio

 

Name:

Rocco DelGuercio     Title:   Authorized Signatory   

 

[Ninth Amendment]

 

  -17-

 

 